     Kelly M. Politte, pro hac vice
1    Colorado Bar No. 40402
     Politte Law Offices, LLC
2    700 N. Colorado Blvd., #182
     Denver, CO 80206
3    Tel: (303) 261-8044

4    Alexandra Eaker Pérez
     California Bar No. 265318
5    Eaker Pérez Tax Law
     925 B Street, STE 605
     San Diego, CA 92101
6    Tel: (619) 348-5944
7    Attorneys for Kelly M. Politte as the Personal
     Representative of the Estate of Robert A. Politte
8    and Ted R. Politte as the Personal Representative
     of the Estate of Robert A. Politte
9
                            UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                    Case No. 17-CV-00515-AJB-WVG
12
            Plaintiff,
13   v.
14   RAJMP, INC.; JOAN M. POLITTE;                NOTICE OF JOINDER AND
     MERRILL LYNCH BUSINESS                       JOINDER OF DEFENDANTS
15   FINANCIAL SERVICES, INC.;                    KELLY M. POLITTE AS
     CHICAGO TITLE COMPANY; TBC                   PERSONAL REPRESENTATIVE
16   CORPORATION; SC TELECOM,                     OF THE ESTATE OF ROBERT A.
     LLC; WELLS FARGO BANK, N.A.;                 POLITTE AND TED R. POLITTE
17   PACIFIC WESTERN BANK;                        AS THE PERSONAL
     OUTFRONT MEDIA, INC.; HALLE                  REPRESENTATIVE OF THE
18   PROPERTIES, L.L.C.; POFACO, INC.;            ESTATE OF ROBERT A. POLITTE
     COUNTY OF SAN DIEGO; MIDAS                   IN JOAN M. POLITTE’S
19   REALTY CORPORATION; KELLY                    RESPONSE TO UNITED STATES’
     M. POLITTE as the Personal                   MOTION FOR PROTECTIVE
     Representative of the ESTATE OF              ORDER REGARDING DISCOVERY
20   ROBERT A. POLITTE; TED R.                    PERTAINING TO THE
     POLITTE as the Personal                      DETERMINATION THAT ROBERT
21   Representative of the ESTATE OF              A. POLITTE AND JOAN M.
     ROBERT A. POLITTE,                           POLITTE ARE ALTER EGOS OF
22                                                RAJMP, INC. [DOC. 215]
            Defendants.
23

24
                                                 i
     NOTICE OF JOINDER AND JOINDER BY CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT
     A. POLITTE IN RESPONSE TO MOTION FOR PROTECTIVE ORDER                 17cv00515-AJB-WVG
1    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE that Defendants Kelly M. Politte as Personal

3    Representative of the Estate of Robert A. Politte and Ted R. Politte as Personal

4    Representative of the Estate of Robert A. Politte (collectively, the “Co-Personal
5    Representatives”) hereby join in Joan M. Politte’s Response to United States’ Motion

6    For Protective Order Regarding Discovery Pertaining to the Determination That Robert

7    A. Politte and Joan M. Politte are Alter Egos of RAJMP, Inc. filed on February 14, 2020
8    (“Response,” ECF No. 216).

9          The Co-Personal Representatives join in and adopt the Response and all

10   arguments and facts contained therein, which arguments and facts are equally applicable
11   to the Co-Personal Representatives. For all of the reasons discussed in the Response,

12   the Court should deny the Motion.

13         Respectfully submitted this 14th day of February, 2020.
14
                                                 /s/ Kelly M. Politte
15                                               Kelly M. Politte, pro hac vice
16                                               Politte Law Offices, LLC
                                                 700 N. Colorado Blvd., #182
17                                               Denver, CO 80206
                                                 Tel: (303) 261-8044
18                                               Email: kpolitte@polittelaw.com
19
                                                 Attorney for Kelly M. Politte as the
20                                               Personal Representative of the Estate of
                                                 Robert A. Politte and Ted R. Politte as the
21                                               Personal Representative of the Estate of
                                                 Robert A. Politte
22
23

24
                                                1
     NOTICE OF JOINDER AND JOINDER BY CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF ROBERT
     A. POLITTE IN RESPONSE TO MOTION FOR PROTECTIVE ORDER                 17cv00515-AJB-WVG
                              CERTIFICATE OF SERVICE
1
     IT IS HEREBY CERTIFIED that service of the NOTICE OF JOINDER AND
2    JOINDER OF DEFENDANTS KELLY M. POLITTE AS PERSONAL
     REPRESENTATIVE OF THE ESTATE OF ROBERT A. POLITTE AND TED
3    R. POLITTE AS THE PERSONAL REPRESENTATIVE OF THE ESTATE OF
     ROBERT A. POLITTE IN JOAN M. POLITTE’S RESPONSE TO UNITED
4    STATES’ MOTION FOR PROTECTIVE ORDER REGARDING DISCOVERY
     PERTAINING TO THE DETERMINATION THAT ROBERT A. POLITTE
5    AND JOAN M. POLITTE ARE ALTER EGOS OF RAJMP, INC. [DOC. 215]
     has been made this 14th day of February, 2020, via the Court’s CM/ECF system to:
6
           Jeremy N Hendon
7          U.S. Department of Justice, Tax Division
           P.O. Box 683
8          Ben Franklin Station
           Washington, DC 20044
9          Tel: (202)353-2466
           Fax: (202)307-0054
10
           Email: jeremy.hendon@usdoj.gov
11
           Christian Mejia
12         U.S. Department of Justice, Tax Division
           P.O. Box 683
13         Ben Franklin Station
           Washington, DC 20044
14         Tel: (202) 305-7548
           Fax: (202) 307-0054
15         Email: Christian.Mejia@usdoj.gov
16         James Petrila
           U.S. Department of Justice, Tax Division
17         P.O. Box 683
18         Ben Franklin Station
           Washington, DC 20044
19         Tel: (202) 307-6648
           Fax: (202) 307-0054
20         Email: james.petrila@usdoj.gov

21         Larry D. Harvey
           Larry D. Harvey PC
22         5290 DTC Parkway, Ste. 150
           Englewood, CO 80111
23         Tel: (303) 220-7810
           Fax: (303) 850-7115
24         Email: lharvey@ldhpc.com

     CERTIFICATE OF SERVICE                                           17cv00515-AJB-WVG
1          Robert A. McGuire
           Robert McGuire Law Firm
2          113 Cherry Street PMB 86685
3          Seattle, WA 98104
           Tel/Fax: (253) 267-8530
4          E-mail: ram@lawram.com

5          David K Eldan
           Parker Milliken Clark O'Hara & Samuelian
6          55 S Flower St 30th Fl
           Los Angeles, CA 90071
7          Tel: (213) 683-6500 x520
           Fax: (213) 683-6669
8          Email: deldan@pmcos.com
9          Brian David Shaffer
           Miller Starr Regalia
10
           1331 North California Boulevard
11         Walnut Creek, CA 94596
           Tel: (925) 935-9400
12         Fax: (925) 933-4126
           Email: brian.shaffer@msrlegal.com
13
           Walter J. De Lorrell, III
14         Office of County Counsel, County of San Diego
           1600 Pacific Highway, Room 355
15         San Diego, CA 92101
           Tel: (619) 531-6295
16         Fax: (619) 531-6005
           Email: walter.delorrell@sdcounty.ca.gov
17

18         Edward Otho Crosap Ord
           Ord & Norman
19         233 Sansome Street, Suite 1111
           San Francisco, CA 94104
20         Tel: (415) 274-3800
           Fax: (415) 274-3838
21         Email: ord@ordnorman.com

22
23

24

     CERTIFICATE OF SERVICE                                17cv00515-AJB-WVG
           Cheng Zhang
1          Ord & Norman
           233 Sansome Street, Suite 1111
2          San Francisco, CA 94104
3          Tel: (415) 274-3800
           Fax: (415) 274-3838
4          Email: cheng@ordnorman.com

5

6                                           /s/ Kelly M. Politte
                                            Kelly M. Politte
7
8

9

10
11

12

13
14

15

16

17

18

19

20

21

22
23

24

     CERTIFICATE OF SERVICE                                        17cv00515-AJB-WVG
